UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For Quarter Ended October 31, 2010 Commission File Number 0-14851 INVESTORS REAL ESTATE TRUST (Exact name of registrant as specified in its charter) North Dakota 45-0311232 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) Post Office Box 1988 3015 16th Street SW, Suite 100 Minot, ND 58702-1988 (Address of principal executive offices) (Zip code) (701) 837-4738 (Registrant’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for at least the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer R Non-accelerated filer £Smaller Reporting Company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R Registrant is a North Dakota Real Estate Investment Trust. As of December 6, 2010, it had 79,414,205 common shares of beneficial interest outstanding. TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements - Second Quarter - Fiscal 2011: 3 Condensed Consolidated Balance Sheets (unaudited) 3 October 31, 2010 and April 30, 2010 Condensed Consolidated Statements of Operations(unaudited) 4 For the Three and Six Months ended October 31, 2010 and 2009 Condensed Consolidated Statements of Equity (unaudited) 5 For the Six Months ended October 31, 2010 and 2009 Condensed Consolidated Statements of Cash Flows(unaudited) 6 For the Six Months ended October 31, 2010 and 2009 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 Part II. Other Information Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 Table of Contents 2 PART I ITEM 1. FINANCIAL STATEMENTS - SECOND QUARTER - FISCAL 2011 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) October 31, 2010 April 30, 2010 ASSETS Real estate investments Property owned $ $ Less accumulated depreciation ) ) Development in progress Unimproved land Mortgage loans receivable, net of allowance of $3 and $3, respectively Total real estate investments Other assets Cash and cash equivalents Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance of $954 and $912, respectively Accounts receivable, net of allowance of $336 and $257, respectively Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization of $43,502 and $39,571, respectively Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation of $1,123 and $924, respectively Goodwill Deferred charges and leasing costs, net of accumulated amortization of $14,115 and $13,131, respectively TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 6) REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest (Cumulative redeemable preferred shares, no par value, 1,150,000 shares issued and outstanding at October 31, 2010 and April 30, 2010, aggregate liquidation preference of $28,750,000) Common Shares of Beneficial Interest (Unlimited authorization, no par value, 79,092,504 shares issued and outstanding at October 31, 2010, and 75,805,159 shares issued and outstanding at April 30, 2010) Accumulated distributions in excess of net income ) ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership (19,993,682 units at October 31, 2010 and 20,521,365 units at April 30, 2010) Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 3 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) for the three and six months ended October 31, 2010 and 2009 Three Months Ended October 31 Six Months Ended October 31 (in thousands, except per share data) REVENUE Real estate rentals $ Tenant reimbursement TOTAL REVENUE EXPENSES Depreciation/amortization related to real estate investments Utilities Maintenance Real estate taxes Insurance Property management expenses Administrative expenses Advisory and trustee services Other expenses Amortization related to non-real estate investments Impairment of real estate investments 0 0 TOTAL EXPENSES Interest expense ) Interest income 65 61 Other income 64 Income from continuing operations before income taxes Income tax benefit 19 0 0 0 Income from continuing operations Income (loss) from discontinued operations ) ) NET INCOME Net (income) loss attributable to noncontrolling interests – Operating Partnership ) 59 ) ) Net loss (income) attributable to noncontrolling interests – consolidated real estate entities 20 26 44 ) Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ ) $ $ Earnings per common share from continuing operations – Investors Real Estate Trust – basic and diluted Earnings per common share from discontinued operations – Investors Real Estate Trust – basic and diluted NET INCOME PER COMMON SHARE – BASIC AND DILUTED $ DIVIDENDS PER COMMON SHARE The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 4 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EQUITY(unaudited) for the six months ended October 31, 2010 and 2009 (in thousands) NUMBER OF PREFERRED SHARES PREFERRED SHARES NUMBER OF COMMON SHARES COMMON SHARES ACCUMULATED DISTRIBUTIONS IN EXCESS OF NET INCOME NONCONTROLLING INTERESTS TOTAL EQUITY Balance April 30, 2009 $ $ $ ) $ $ Net income attributable to Investors Real Estate Trust and nonredeemable noncontrolling interests Distributions – common shares ) ) ) Distributions – preferred shares ) ) Distribution reinvestment plan Shares issued Partnership units issued Redemption of units for common shares ) 0 Adjustments to redeemable noncontrolling interests ) ) Other (2 ) ) ) Balance October 31, 2009 $ $ $ ) $ $ Balance April 30, 2010 $ $ $ ) $ $ Net income attributable to Investors Real Estate Trust and nonredeemable noncontrolling interests Distributions – common shares ) ) ) Distributions – preferred shares ) ) Distribution reinvestment plan Shares issued Redemption of units for common shares ) 0 Adjustments to redeemable noncontrolling interests Other 52 ) ) Balance October 31, 2010 $ $ $ ) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(unaudited) for the six months ended October 31, 2010 and 2009 Six Months Ended October 31 (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of real estate, land and other investments ) 0 Impairment of real estate investments 0 Bad debt expense Changes in other assets and liabilities: Increase in receivable arising from straight-lining of rents ) ) Increase in accounts receivable ) ) Increase in prepaid and other assets ) ) Increase (decrease) in tax, insurance and other escrow ) Increase in deferred charges and leasing costs ) ) Decrease in accounts payable, accrued expenses, and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from real estate deposits Payments for real estate deposits ) ) Principal proceeds on mortgage loans receivable 1 1 Proceeds from sale of real estate - discontinued operations 0 Proceeds from sale of real estate and other investments 0 34 Insurance proceeds received Payments for acquisitions and improvements of real estate investments ) ) Net cash provided (used) by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from mortgages payable Principal payments on mortgages payable ) ) Principal payments on revolving lines of credit and other debt ) ) Proceeds from revolving lines of credit and other debt Proceeds from sale of common shares, net of issue costs Repurchase of fractional shares and partnership units (2
